Citation Nr: 0008076	
Decision Date: 03/24/00    Archive Date: 03/28/00

DOCKET NO.  98-04 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to a rating in excess of 10 percent for 
herniation of the muscle tissue of the anterior right leg.

3.  Determination of a proper initial rating for damage to 
the sural nerve of the right leg, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1950 to 
January 1954.  His appeal comes before the Board of Veterans' 
Appeals (Board) from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.


FINDINGS OF FACT

1.  The RO has obtained and fully developed all relevant 
evidence necessary for an equitable disposition of the 
veteran's claims.

2.  The veteran's bilateral hearing loss is etiologically 
related to his active service.

3.  The veteran's disability of muscle group XII of the right 
leg is no more than moderate in degree.

4.  The veteran's has no more than mild incomplete paralysis 
of the sural nerve of the right leg.



CONCLUSIONS OF LAW

Bilateral hearing loss was incurred during active service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.303 (1999).

The criteria for a rating in excess of 10 percent for 
herniation of the muscle tissue of the anterior right leg 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.14, 4.56, 4.73, 
Diagnostic Code 5312 (1999).

The criteria for an initial evaluation in excess of 10 
percent for damage to the sural nerve of the right leg have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.14, 4.124a, Diagnostic 
Code 8521 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Bilateral hearing loss

The veteran claims that he is entitled to service connection 
for bilateral ear hearing loss because he developed that 
condition during the Korean War when he was exposed to cannon 
and gunfire.  After the veteran's combat service, he was a 
machine gun instructor and he avers that this constitutes 
further exposure to constant and intense levels of noise.  
The veteran's assertions of in-service noise exposure are 
presumed to be credible for purposes of determining whether 
his claim is well grounded.  See King v. Brown, 5 Vet.App. 
19, 21 (1993).  Considering that presumption, along with a VA 
medical opinion linking the hearing loss to the in-service 
noise exposure, the Board finds the veteran's claim well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  When manifested to a 
compensable degree within one year of separation from 
service, sensorineural hearing loss may be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

The veteran claims that his military duties exposed him to 
significant noise, which caused permanent hearing loss in his 
both ears.  He asserts that he had minimal protection from 
machine gun noise on the rifle range during his time as an 
instructor, and there were many instances during his combat 
service that could have caused hearing damage.  The veteran's 
service medical records do not show treatment for hearing 
loss, and no hearing deficit was noted on his separation 
examination.  The Board, however, finds this evidence 
sufficient to establish that the veteran was exposed to noise 
in service.  The veteran's combat in a tank would likely have 
exposed him to noise, as would his duties on the rifle range, 
and he is certainly competent to assert that he was so 
exposed.

The lack of evidence of hearing loss at separation is not 
fatal to the veteran's claim.  In fact, statutory and 
regulatory provisions do not require an in-service diagnosis 
of hearing loss to establish service connection.  See Ledford 
v. Derwinski, 3 Vet.App. 87, 89 (1992).  The key issues are 
whether the veteran currently satisfies the criteria of 
38 C.F.R. § 3.385, and whether there is medical evidence 
linking the hearing loss to the veteran's period of active 
service.  Hensley v. Brown, 5 Vet.App. 155, 159 (1993).

According to a VA examination report of January 1997, the 
veteran has significant hearing loss.  Subsequent to the 
veteran's active service, he became a welder and there has 
been some dispute over whether this could be the root of any 
hearing loss, rather than the veteran's military experience.  
Thus, the Board obtained a medical opinion to help identify 
the etiology of the veteran's bilateral hearing loss.  A VA 
examiner in September 1999 reported that:

[I]t is at least as likely as not that 
this veteran's current hearing loss was 
incurred during active service due to his 
exposure to acoustic trauma which would 
be exposure to extremely loud noise at 
levels greater than or equal to 140 
decibels.  He may have had some added 
noise exposure in his post service career 
but in my opinion this veteran in all 
likelihood sustained enough noise 
exposure in action and on the firing 
range to cause a significant high 
frequency sensorineural hearing loss that 
may not have been picked up on [his 
separation examination].

This medical opinion is the only one associated with the 
record concerning the issue of hearing loss.  As such, there 
is one opinion in favor of service connection for bilateral 
hearing loss, and no opinions against service connection.  
Thus, the Board finds that a grant is in order for the 
benefit sought in regard to this issue pursuant to the 
aforementioned provisions.

II.  Herniation of the muscle tissue of the anterior right 
leg

The veteran contends that he has had pain and numbness in his 
right leg ever since a train wreck in Korea, and that in 
recent years his right leg symptoms have worsened to the 
point where he had to quit his job as a welder at the age of 
63.  He has stated that without the pain in his right leg, he 
would have worked for another two years and secured a higher 
benefit package from his workplace.

The preliminary question before the Board is whether the 
veteran has satisfied his burden of submitting a well-
grounded claim for an increased rating for herniation of the 
muscle tissue of the anterior right leg.  Because an 
allegation that a service-connected disability is more severe 
is sufficient to establish a well-grounded claim for a higher 
evaluation, his claim is well grounded and the VA has a duty 
to assist him in the development of the claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); see Caffrey v. Brown, 6 Vet.App. 337, 
381 (1994); Proscelle v. Derwinski, 2 Vet.App. 629, 632 
(1992).  In other words, the Board finds that the veteran has 
presented a claim that is plausible when his contentions and 
the evidence of record are viewed in the light most favorable 
to the claim.  Because the VA has afforded the veteran a VA 
medical examination in connection with the claim, the Board 
is also satisfied that no further assistance to the veteran 
is required pursuant to 38 U.S.C.A. § 5107(a).  As such, the 
record contains all relevant evidence necessary for an 
equitable disposition of the appeal.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(1999).  In making its determination, the Board bases the 
assigned rating, as far as practicable, on the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Although 
regulations require that the disability be viewed in relation 
to its whole recorded history, see 38 C.F.R. §§ 4.1, 4.2, 
4.41, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet.App. 55 (1994). 
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Disabilities rated under the criteria for muscle disabilities 
are rated under individual diagnostic code sections under 38 
C.F.R. § 4.73.  These code sections make reference to varying 
levels of severity of muscle disability (e.g., slight, 
moderate, moderately severe, severe), and a further 
description of what these levels of severity signify is set 
forth in 38 C.F.R. § 4.56.

Under 38 C.F.R § 4.56(d)(2), moderate disability of the 
muscles is shown by through and through or deep penetrating 
wounds of short track by a single bullet, small shell, or 
shrapnel fragment, without the explosive effect of a high 
velocity missile, and with residuals of debridement or 
prolonged infection.  The history of a moderate muscle 
disability includes service department records of in-service 
treatment for the wound and a record of consistent complaint 
of one or more of the cardinal signs and symptoms of muscle 
disability, particularly a lowered threshold of fatigue after 
use which affects the particular functions controlled by the 
injured muscles.  Objective findings include small or linear 
entrance and (if present) exit scars which indicate a short 
track of the missile through muscle tissue, some loss of deep 
fascia or muscle substance, impairment of muscle tonus and 
loss of power, or a lowered threshold of fatigue when 
compared to the sound side.  Id.

A moderately severe disability of the muscles is shown by a 
through and through or deep penetrating wound by a small high 
velocity missile or a large low velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  History and complaints of this 
injury include a record of hospitalization for a prolonged 
period for treatment of a wound, a record of consistent 
complaint of cardinal signs and symptoms of muscle 
disability, and, if present, evidence of an inability to keep 
up with work requirements.  Objective findings of a 
moderately severe muscle wound are entrance and (if present) 
exit scars indicating the track of the missile through 
important muscle groups; indications on palpation of moderate 
loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with the sound side; and tests 
of strength and endurance compared with the sound side 
demonstrating positive evidence of impairment.  38 C.F.R. 
§ 4.56(d)(3).

A severe disability of the muscles is shown by a through and 
through or deep penetrating wound due to a high velocity 
missile, or large or multiple low velocity missiles, or with 
a shattering bone fracture or an open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular binding and scarring.  
History and complaints of this injury include a record of 
hospitalization for a prolonged period for treatment of a 
wound; a record of consistent complaint of cardinal signs and 
symptoms of muscle disability, worse than those shown for 
moderately severe muscle injuries; and, if present, evidence 
of an inability to keep up with work requirements.  Objective 
findings include ragged, depressed, and adherent scars 
indicating wide damage to muscle groups in the missile track.  
Palpation shows loss of deep fascia or muscle substance, or 
soft flabby muscles in the wound area.  Muscles swell and 
harden abnormally in contraction.  The tests of strength, 
endurance, or coordinated movements compared with the 
corresponding muscles of the uninjured side indicate severe 
impairment of function.  If present, the following are also 
signs of severe muscle disability: x-ray evidence of minute 
multiple scattered foreign bodies, indicating intermuscular 
trauma and the explosive effect of the missile; adhesion of a 
scar of the long bones, scapula, pelvic bones, sacrum, or 
vertebrae, with epithelial sealing over the bone rather than 
true skin covering in an area where bone is normally 
protected by muscle; diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests; visible or 
measurable atrophy; adaptive contraction of an opposing group 
of muscles; atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in wounds 
of the shoulder girdle; and induration or atrophy of an 
entire muscle following simple piercing by a projectile.  
38 C.F.R. § 4.56(d)(4).

The Board also observes that the cardinal signs and symptoms 
of muscle disability include loss of power, weakness, a 
lowered threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement.  See 38 C.F.R. 
§ 4.56(c).

In this case, the RO service connected the veteran's 
herniation of the muscle tissue of the anterior right leg in 
April 1955 and assigned a 10 percent evaluation under 
Diagnostic Code 5312.  Diagnostic Code (DC) 5312 applies in 
cases involving muscle group XII.  Functions of this muscle 
group include dorsiflexion, extension of the toes, and 
stabilization of the arch.  This muscle group encompasses the 
anterior muscles of the leg, including the tibialis anterior, 
extensor digitorum longus, extensor hallucis longus, and 
peroneus tertius muscles.  Under DC 5312, a 10 percent 
evaluation is warranted for a moderate injury.  A 20 percent 
rating is warranted for a moderately severe injury.  A 30 
percent evaluation is warranted for a severe injury.  38 
C.F.R. 4.73, DC 5312.

According to a VA examination report of January 1997, the 
veteran reported that he was experiencing increased pain and 
numbness in his right leg.  The examiner indicated that the 
veteran had decreased strength at the right hip, but that the 
hip strength was still four out of five.  There was also 
decreased strength at the knee, which likewise was four out 
of five.  The veteran could nevertheless walk on his heels 
and his toes.  He did not have decreased sensation in his 
leg, but he had some numbness and tingling during the 
examination.  The veteran did not have muscular atrophy or 
joint laxity of either knee or ankle.  However, the examiner 
noted there was pain with plantar flexion and at the 
herniation with dorsiflexion, and he diagnosed a history of 
right crush injury with penetration to the right leg.

The veteran was also examined by Jan C. Weber, M.D., at the 
Platte Valley Medical Group in May 1997.  Dr. Weber reported 
that the veteran had a cystic sort of lesion in the region of 
the anterior tibialis muscle on the right leg.  It was 
nontender and appeared to be fluid-filled and was about three 
centimeters by one and a half centimeters in size.  The 
muscle was apparent near this area.  In addition, there was a 
slightly decreased circumference of the right calf compared 
to the left and there was wasting of the lateral head of the 
gastrocnemius muscle on the right as well.  There was absent 
right ankle jerk; the left ankle jerk was intact.  Strength 
was basically normal.  The examiner stated that there may 
have been some slight weakness proximally in the right leg, 
but nothing else suggested weakness.  Sensation was decreased 
in the right ankle and a little bit over the foot laterally.  
The veteran's gait was narrow based and steady.  Heel and toe 
walking were done without difficulty and Romberg was 
negative.  Dr. Weber assessed a crush injury of the right leg 
which probably injured both the gastrocnemius muscle and the 
anterior tibialis muscle on the right.  There were some 
changes in these muscles which suggested there was damage to 
the muscle tissue itself.  Dr. Weber did not believe that the 
veteran had radiculopathy.

In light of these examinations, the Board concludes that an 
evaluation in excess of 10 percent is not warranted for 
herniation of the muscle tissue of the anterior right leg.  
In this regard, Dr. Weber stated in May 1997 that the veteran 
had basically normal strength, and that although there may 
have been some slight weakness proximally, there was nothing 
else to suggest weakness.  Although the veteran has stated 
that he quit his job two years early because of his leg 
symptomatology, he was able to heel and toe walk without 
difficulty both in January 1997 and in May 1997.  There was 
some weakness recorded in January 1997 in his right hip and 
knee, but the VA examiner stated that he still had four-out-
of-five strength in his leg.  The Board finds that a 10 
percent evaluation adequately accounts for this weakness in 
his right leg.  The veteran's service medical records were 
not available for review, and a VA examination report of 
March 1955 does not address the nature of the original injury 
sustained by the veteran.  There are no contemporaneous 
medical records of the injury, and the veteran reported in 
his December 1997 RO hearing that he never went to the 
hospital for treatment.  It is clear that he received the 
injury to the right lower extremity in a train wreck in Korea 
during the Korean Conflict, as corroborated by the veteran's 
testimony in December 1997, but no further information is 
available.  The veteran has been diagnosed with residuals of 
a crush injury, so apparently there was no penetration of his 
muscle group XII in the anterior portion of his right leg.  
That notwithstanding, he has been symptomatic since the 
original injury, and he has reported that his leg 
symptomatology has worsened in recent years.  The veteran has 
been diagnosed with some nerve damage in his right lower 
extremity, and that damage will be addressed in the next 
section of this decision.  However, as the VA examination in 
January 1997 and Dr. Weber's examination in May 1997 show 
that his right lower extremity symptoms do not warrant a 
rating in excess of 10 percent for herniation of the right 
leg muscle tissue, the Board will not grant a higher 
evaluation.

Additionally, the Board has considered a separate rating 
under the schedular provisions governing the evaluation of 
scars.  Although his wound was a crush injury, Dr. Weber in 
May 1997 reported that the veteran had a cystic sort of 
lesion in the region of the anterior tibialis muscle on the 
right leg.  Because it was nontender, however, there would 
not be a compensable rating under any of the schedular 
provisions for scars, so a discussion of those sections is 
not required.

III.  Sural nerve of the right leg

Based on the veteran's dissatisfaction with the initial 
rating assigned by the RO, the Board finds that the veteran 
has presented a claim that is well grounded.  See generally 
Fenderson v. West, 12 Vet.App. 119 (1999).  Where an award of 
service connection for a disability has been granted and the 
assignment of an initial rating for that disability is 
disputed, separate ratings can be assigned for separate 
periods of time based on the facts found.  In other words, 
the evaluations may be "staged."  Fenderson, 12 Vet.App. at 
126.  The Board also finds that the VA has obtained and fully 
developed all evidence necessary for the equitable 
disposition of the veteran's claim.  Therefore, no further 
assistance to the veteran is required under 38 U.S.C.A. 
§ 5107(a) (West 1991).

Service connection was established for sural nerve damage 
under DC 8521 by an October 1997 rating decision.  As the 
applicable medical evidence has been summarized in the prior 
section, the Board will not herein discuss that evidence.  
Under DC 8521, mild incomplete paralysis of the external 
popliteal nerve (common peroneal) warrants a 10 percent 
evaluation.  Moderate incomplete paralysis warrants a 20 
percent evaluation and severe incomplete paralysis warrants a 
30 percent evaluation.  38 C.F.R. § 4.124a; DC 8521.

Although the veteran has absent right ankle jerk, the Board 
does not believe that an evaluation in excess of 10 percent 
is warranted under DC 8521.  In this regard, the Board has 
reviewed all of the clinical evidence of record, and the 
examination reports of January 1997 and May 1997 show that he 
had no problem toe and heel walking.  Moreover, the Board is 
cognizant that he had tingling in his leg during his January 
1997 examination, and he reported numbness and pain at his 
December 1997 RO hearing, but he did not have decreased 
sensation, at least in January 1997.  Dr. Weber did not 
believe that the veteran had radiculopathy in May 1997.  In 
light of all of these factors, the Board concludes that an 
evaluation in excess of 10 percent under DC 8521 is not 
warranted.

In arriving at the conclusion that the veteran's evaluation 
of 10 percent adequately reflects his symptomatology, the 
Board has considered the propriety of "staged" ratings as 
mandated by the U.S. Court of Appeals for Veterans Claims in 
the case of Fenderson.  However, there has been no 
significant difference in the level of disability since the 
assignment of his initial rating.  Accordingly, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim for an initial disability rating higher 
than 10 percent for sural nerve damage of the right leg.

The Board also recognizes that the veteran has requested an 
advisory independent medical opinion, adequate reasons and 
bases, and a thorough and contemporaneous examination.  
According to VA regulation, an opinion of an independent 
medical expert may be obtained in cases where the medical 
issue under consideration is of such medical complexity or 
controversy as to justify soliciting an opinion from an 
independent medical expert.  38 C.F.R. §§ 3.328, 20.901.  In 
this case, the Board finds that the issue is neither complex 
nor controversial as to justify the solicitation of an 
opinion from an independent medical expert.  Moreover, these 
are ancillary issues to the veteran's underlying claims, and 
may be contested only as part of an appeal on the merits of 
the decision rendered on the primary issues by the agency of 
original jurisdiction.  See 38 C.F.R. § 3.328.  Similarly, 
the adequacy of the reasons and bases of a decision denying a 
benefit may be contested only as a part of an appeal on the 
merits of the decision rendered on the primary issues.



ORDER

Service connection is granted for bilateral hearing loss.

A rating in excess of 10 percent for herniation of the muscle 
tissue of the anterior right leg is denied.

An initial evaluation in excess of 10 percent for damage to 
the sural nerve of the right leg is denied.





		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

